Order, Supreme Court, Bronx County (Mazur, J.), entered March 3,1981, granting defendants’ motion to suppress physical evidence, unanimously reversed, on the law, the motion to suppress is denied and the indictment is reinstated. As defendants now concede, in 1980 the United States Supreme Court, in United States v Salvucci (448 US 83), and Rawlings v Kentucky (448 US 98), abolished the “automatic standing” doctrine and it was thus error for the trial court to entertain the motion to suppress the physical evidence seized at the time of their arrest. (See, e.g., People v Buckley, 81 AD2d 511.) Since the Court of Appeals has recently rejected a claim that the doctrine is still viable under the Constitution of this State (People v Ponder, 54 NY2d 160), we must reverse the order appealed from and reinstate the indictment. There is no need for another hearing on standing. The record shows that the police officers acted reasonably under the circumstances and did not violate any rights-of the defendants. Concur — Kupferman, J. P., Sandler, Carro, Lupiano and Milonas, JJ.